         Case 1:13-cr-00428-PAE Document 125
                                         124 Filed 11/16/20
                                                   11/15/20 Page 1 of 2




                                                    U.S. Department of Justice
                                                    United States Attorney
                                                    Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     November 15, 2020

 BY ECF
 The Honorable Paul A. Engelmayer
 United States District Judge
 Thurgood Marshall
 United States Courthouse
 40 Foley Square
 New York, NY 10007

            Re:    United States v. Raymond Kornegay, 13 Cr. 428 (PAE)

Dear Judge Engelmayer:

        The Government writes in relation to the Motion for Compassionate Release filed by
counsel for the defendant in the above-captioned matter on November 6, 2020 (the “Motion”).
The Government overlooked the fact that the Motion had been filed on ECF. The Government
notes that the ECF docket text for the Motion filed on November 6, 2020 reads: “Memorandum
in Support by Raymond Kornegay re Motion For Appointment of Counsel.” Nonetheless, the
document actually filed was the Motion and the undersigned missed this. Defense counsel
contacted the undersigned over this weekend to ensure that the Government was aware of the
Motion. Having reviewed the docket, the Government now also sees the prior order setting a
briefing schedule requiring that the Motion be filed by Friday, November 6, 2020 and the
Government to file its response by Friday, November 13, 2020. The Government respectfully
requests that its deadline to file its response by extended by two business days until Tuesday,
November 17, 2020. Defense counsel consents to this request.
        Case 1:13-cr-00428-PAE Document 125
                                        124 Filed 11/16/20
                                                  11/15/20 Page 2 of 2




                                    Respectfully submitted,

                                     AUDREY STRAUSS
                                     Acting United States Attorney
                                     Southern District of New York

                                  by: _____/s/____________________
                                      Andrea M. Griswold
                                      Assistant United States Attorney
                                      (212) 637-1205

cc: David Greenfield, Esq.




                     Granted. SO ORDERED.

                 PaJA.�
             __________________________________
                   PAUL A. ENGELMAYER
                   United States District Judge
                   11/16/2020




                                      -2-
